

 
FINANCING  AND  SECURITY AGREEMENT
 


This Financing and Security Agreement is dated for purposes of reference July
__, 2009, is by and between the undersigned, Lattice Incorporated whose address
is 7150 North Park Drive, Suite 500, Pennsauken, NJ, Ricciardi Technologies,
Inc. whose address is 2411 Dulles Corner Park, Suite 220, Herndon, VA, System
Management Engineering, Inc. whose address is 2411 Dulles Corner Park, Suite
200, Herndon, VA (hereinafter collectively referred to as “CLIENT”) and ACTION
CAPITAL CORPORATION (hereinafter referred to as “ACTION”), which has its
executive office and principal place of business at 230 Peachtree St. NW, Suite
910, Atlanta, GA  30303.  CLIENT and ACTION agree as follows:
 
 
I.           PURPOSE OF AGREEMENT


CLIENT desires to obtain short-term financing by transferring and assigning to
ACTION  acceptable accounts receivable.  The purpose of this financing is
commercial in nature, and not for household, family, and/or personal use.  In
the event CLIENT and ACTION are currently operating under an earlier agreement,
this agreement is and shall be a modification and continuation of such earlier
agreement and in the event of any inconsistencies or contradictions within the
agreements, CLIENT and ACTION agree that the terms of this agreement shall
control.
 
 
II.           DEFINITIONS


2.1
“ACCOUNT” means both present and future accounts, contract rights and other
forms of obligations for the payment of money arising out of the sale by CLIENT
of goods or the performance by CLIENT of services.



2.2
“ACCEPTABLE ACCOUNT” means an account offered by CLIENT to ACTION for transfer
and assignment which account ACTION has reviewed and has, in its sole
discretion, approved for purchase in whole or in part, and which account
conforms to the warranties and terms set forth herein and in the Agreement for
the Assignment of Invoices form accompanying each offer to transfer and assign.



2.3
“AFFILIATE” means any entity that CLIENT or any officer, shareholder, director
or other principal of CLIENT or any spouse or other familial relative of such
person shall have the power to direct the management and policies of such
entity, directly or indirectly, whether through ownership of voting securities
or otherwise.



2.4
“CUSTOMER” means CLIENT’s customer or the account debtor.



2.5
“INVOICE” means the document evidencing any ACCOUNT referenced in and made
subject to any Agreement for the Assignment thereof entered into between the
CLIENT and ACTION.




--------------------------------------------------------------------------------


 
III.           WARRANTIES AND COVENANTS BY CLIENT


3.1
CLIENT’s business is solvent, and CLIENT is presently paying its debts.  CLIENT
has never filed for bankruptcy under federal or state law or had an involuntary
bankruptcy petition filed against it.  CLIENT is presently and shall continue to
be compliant with all required tax payments and payment agreements and shall
continue to make timely payment of all required taxes.



3.2
Each ACCOUNT offered for transfer and assignment to ACTION hereunder is and
shall be, as of the time of such offer, a bona fide and existing obligation of
CLIENT’s CUSTOMER for the payment of money arising out of the sale by CLIENT of
goods or the performance by CLIENT of services, which is owed to CLIENT, and is,
to the best of CLIENT’s knowledge, free from any liens, claims, disputes,
off-sets or equities of third parties, that CLIENT is the lawful owner of and
has good and undisputed title to the ACCOUNTs offered for transfer and
assignment to ACTION hereunder, and that no ACCOUNT offered or to be offered for
transfer and assignment to ACTION hereunder represents consigned or guaranteed
sales, and that no ACCOUNT offered or to be offered for transfer and assignment
shall be due from an AFFILIATE..



3.3
CLIENT has not transferred, pledged or granted a security interest in CLIENT’s
ACCOUNTs to any other party and CLIENT will not transfer, pledge or grant a
security interest to any other party in said ACCOUNTs for the term of this
Agreement and for as long as CLIENT is indebted to ACTION
hereunder.  Additionally, CLIENT will not transfer or assign ACCOUNTs except to
ACTION for the period of this Agreement, and/or for as long as any indebtedness
whatsoever remains owing by CLIENT to ACTION.



3.4
FINANCIAL INFORMATION: CLIENT will furnish ACTION financial statements as
reasonably required by ACTION from time to time and will furnish ACTION,
satisfactory proof of payment and/or compliance with all Federal, State and/or
local tax requirements.  ACTION will keep any information it receives with
respect to the financial or other records of CLIENT or CLIENT’s CUSTOMERS
strictly confidential.  This covenant of confidentially survives this Agreement.



3.5
All financial records, statements, books or other documents shown to ACTION by
CLIENT at any time, either before or after the signing of this Agreement, are
true and accurate, to the best of CLIENT’s knowledge.



3.6
ACTION or any person designated by ACTION shall have the right at any time to
inspect, audit, check and make copies or extracts from CLIENT’s books, records,
journals, orders, receipts, and other correspondence and other data relating to
CLIENT’s business and any other transaction between ACTION and CLIENT without
hindrance or delay.



3.7
CLIENT will not, under any circumstances or in any manner whatsoever, interfere
with any of ACTION’s rights under this Agreement.

 

--------------------------------------------------------------------------------


 
3.8
CLIENT will promptly notify ACTION in writing of any change in the location of
CLIENT’s place(s) of business, name, identity, legal entity, corporate
structure, officers, principals, partners, and/or owners of CLIENT.



3.9
CLIENT has full power and authority to execute, deliver and perform this
Agreement.

 
 
IV.           FURTHER PROMISES


4.1  
SECURITY INTEREST/COLLATERAL: CLIENT gives to ACTION, as collateral for the
repayment of any and all obligations and liabilities whatsoever of CLIENT to
ACTION, a security interest, under the Uniform Commercial Code, in the following
described property (hereinafter collectively called “Collateral”): All presently
existing or hereafter arising, now owned or hereafter acquired accounts,
accounts receivable, contract rights, chattel paper, documents, instruments,
general intangibles, reserves, reserve accounts, rebates, and all books and
records (including without limitation, customer lists, computer programs, print
outs, and other computer material and records) pertaining to the foregoing and
all proceeds of the foregoing property.



4.2
NOTIFICATION:  ACTION will have the right under to notify any CUSTOMER to make
payments directly to ACTION using the form of notification attached hereto as
Exhibit A.



4.3
ASSIGNMENT: CLIENT shall from time to time at CLIENT’s option, transfer and
assign ACCEPTABLE ACCOUNTs to ACTION, to be identified on a form known as
ACTION’s Agreement for the Assignment of Invoices together with an exact copy of
the original invoice and all supporting documents appropriate to CLIENT’s
business and to the extent required an electronic file of the invoice
information.
    4.4   INTEREST AND FEES:  ACTION agrees to provide financing to CLIENT for
the fees as indicated below:



(a)
with respect advances outstanding hereunder, interest at a per annum rate equal
to the Prime Rate of Wachovia Bank, N.A. (as such rate is announced from time to
time, with changes in such rate to be effected on the first day of each month
based on the Prime Rate in effect on the last business day of the prior month)
plus one percent (1%) plus a monthly fee equal to three-quarters of one percent
(0.75%), both to be billed monthly in arrears with payment due on the billing
date.



(b)
all other out of pocket costs and expenses incurred by ACTION; nothwithstanding
the foregoing, ACTION as of the date of this Agreement does not anticipate
incurring any out-of-pocket costs except for any expenses it incurs relating to
searches of public records in the State of Georgia related to public filings and
costs associated with recordation of UCC-1 filings and costs incurred by ACTION
for bank wire transfers if requested by CLIENT.

 

--------------------------------------------------------------------------------


 
4.5
ADVANCE RATE: CLIENT may obtain from ACTION, subject to ACTION’s sole
discretion, advances of up to ninety  percent (90%) of the net amount of
ACCEPTABLE ACCOUNTs  transferred and assigned to ACTION hereunder.  Any amounts
not advanced by ACTION hereunder may be held by ACTION and applied against
charge-backs or any obligation of CLIENT to ACTION, known or anticipated, and
shall not be due and payable to CLIENT until any and all obligations of CLIENT
to ACTION are fully paid and/or satisfied.



4.6
RECOURSE: ACTION shall have full recourse against CLIENT when an ACCOUNT is
not    paid by CUSTOMER when due, including without limitation, the right to
charge-back any such ACCOUNT, if not paid within 90 days of the date of
purchase.



4.7
DISPUTED ACCOUNTS: CLIENT will immediately notify ACTION and accept back from
ACTION any ACCOUNT subject to a dispute between CUSTOMER and CLIENT of any kind
whatsoever.



4.8
HOLD IN TRUST: CLIENT will hold in trust and safekeeping, as the property of
ACTION, and immediately turn over to ACTION the identical check or other form of
payment received by CLIENT, whenever any payment on any ACCOUNT comes into
CLIENT’s possession; any failure by CLIENT in this regard constitutes a default
under this Agreement (pursuant to SECTION V hereinbelow) and may result in civil
and/or criminal actions against CLIENT and /or the person(s) responsible for
such failure.



4.9
 RESPONSIBILITY FOR TAXES: All taxes and governmental charges with respect to
goods or services represented by ACCOUNTs purchased by ACTION shall be the
obligation and responsibility of CLIENT.  CLIENT has no obligation for ACTION’s
income or property taxes or any other taxes with respect to ACTION’s business.



4.10
NOTICE OF LEVY: CLIENT will promptly notify ACTION of any material attachment,
tax assessment or other legal process levied against CLIENT or any of CLIENT’s
CUSTOMERS.



4.11
LEGAL FEES: Except as is prohibited by law, CLIENT shall pay to ACTION all
reasonable costs and expenses, including without limitation attorney’s fees and
expenses, and costs incurred by ACTION in the prosecution or enforcement of any
of ACTION’s rights, claims or courses of action which arise out of, relate to or
pertain to this Agreement.



4.12
POWER OF ATTORNEY: CLIENT hereby names, appoints, and constitutes ACTION
and   its designees as CLIENT’s true and lawful attorney-in-fact, and does
hereby request, authorize, empower and direct ACTION or its designee, for and in
the name and instead of CLIENT, either in CLIENT’s name or ACTION’s name to:



(a)
compromise, adjust or settle any claim of a customer with respect to an ACCOUNT;



(b)
demand, sue for, collect and give release for any and all monies due or to
become due on ACCOUNTs;

 

--------------------------------------------------------------------------------


 
(c)
make any and all corrections or completions on any of the invoices or other
documents constituting the ACCOUNTS;



(d)
endorse CLIENT’s name an any checks, drafts, instruments or other evidences of
payment with respect to any ACCOUNT or to otherwise collect the same;



(e)
receive, open and dispose of all mail addressed to CLIENT with respect to any
ACCOUNT; and



(f)
do all other acts and things necessary to carry out the purpose and intent of
this agreement. All acts of ACTION as attorney-in-fact are hereby ratified and
approved and ACTION shall not be liable for any errors of commission or omission
nor for any error of or mistake of law or fact excepting acts constituting gross
negligence or willful misconduct.  This power of attorney in coupled with an
interest and is irrevocable for so long as CLIENT is indebted to ACTION;
provided it shall be exercised only upon an event of default and the serving of
written notice to CLIENT of ACTION’s invoking of the prescribed remedies for
default .  The authority granted ACTION shall remain in full force and effect
until all assigned accounts are paid in full and any indebtedness of CLIENT to
ACTION is discharged.

 
4.13 
ACH AUTHORIZATION:  In order to satisfy any of the obligations to ACTION under
this Agreement, CLIENThereby authorizes ACTION to initiate electronic debit or
credit entries through the Automated Clearing House system to any bank account
maintained by CLIENT wherever located.

 
 
V.           DEFAULT
 
5.1
EVENTS OF DEFAULT: Any one or more of the following shall be a default
hereunder:



(a)
CLIENT’s breach of any promise, covenant or warranty under this Agreement or any
other agreements between CLIENT and ACTION or obligation of CLIENT to ACTION,
including without limitation, payment of any indebtedness to ACTION when due;



(b)
the appointment of any receiver or trustee of all or a substantial portion of
the assets of CLIENT; insolvency or inability to pay debts as they mature; a
general assignment for the benefit of creditors; the voluntary or involuntary
filing of a petition for relief under any bankruptcy or similar law;



(c)
issuance of any levies of attachment, executions, tax assessments or similar
process against the Collateral;



(d)
CLIENT’s tender to ACTION of information that is knowingly false or incorrect in
any material respect.



5.2
REMEDIES AFTER DEFAULT: In the event of any default, and upon serving written
notice to CLIENT of such default and ACTION’s intent to avail itself of its
remedies hereunder, ACTION may do any one or more of the following:



(a)
declare any indebtedness including outstanding ACCOUNTS purchased by ACTION,
immediately due and payable;



(b)
notify any CUSTOMER of CLIENT to make payments directly to ACTION with respect
to any and all ACCOUNTS of CLIENT;



(c)
require CLIENT to send copies of records and files pertaining to ACCOUNTs to
ACTION and enter the premises of CLIENT and make copies of the COLLATERAL and
the records pertaining to the ACCOUNTs and any other COLLATERAL;



(d)
hold CLIENT liable for any deficiency.

 

--------------------------------------------------------------------------------


 
(e)
Invoke its authority under Sections 4.12 (a), (b), and (c)  above and exercise
its power of attorney in CLIENT’s stead to take any action set forth therein
ACTION deems necessary.

 
 
VI.           MISCELLANEOUS
 
6.1
MAXIMUM ACCOUNT: The outstanding amount of CLIENT’s account with ACTION (that
is, at any time, the unpaid and owing principal amount of advances made by
ACTION to CLIENT) shall not exceed $3,000,000.00.



6.2
TERMINATION: This Agreement shall continue in full force and effect until
terminated upon written notice of such termination by either party.
    6.3 POST-TERMINATION: After termination CLIENT shall be liable to ACTION for
the full and prompt payment of the full amount of ACCOUNTs which have been
assigned to ACTION and are then outstanding and unpaid, disputed or undisputed,
as well as any other indebtedness whatsoever.  ACTION shall continue to have a
security interest in the COLLATERAL of CLIENT until any existing indebtedness of
CLIENT to ACTION is paid in full.



6.4
APPLICABLE LAW: This Agreement shall be governed by and construed in accordance
with the laws of the State of Georgia and shall be binding upon the successors,
assigns and representatives of the parties hereto.  CLIENT and ACTION hereby
agree that any suit, action, or proceeding arising out the subject matter
hereof, or the interpretation, performance or breach of this Agreement shall be
instituted in the Superior Court of the State of Georgia located in Atlanta,
Fulton County, Georgia (hereinafter, “Fulton County Superior Court”).  CLIENT
and ACTION hereby agree that Fulton County Superior Court is convenient to each
party hereto and CLIENT and ACTION irrevocably submit to such jurisdiction,
irrevocably agree to be bound by any judgment rendered thereby in connection
with this Agreement, and forever waive any and all objections to jurisdiction or
venue that each party may have under the laws of the State of Georgia or
otherwise in those courts in any such suit, action or proceeding.  If any such
proceeding is initiated in any other jurisdiction, CLIENT hereby waives any
right to oppose any motion or application made by ACTION as a consequence of
such proceeding having been commenced in a jurisdiction other than Fulton County
Superior Court




--------------------------------------------------------------------------------




6.5 
ENTIRE AGREEMENT-AMENDMENT: This document contains the entire
Agreement   between the parties as of the date specified below. This Agreement
may be modified only by a written instrument executed by the parties hereto.







Executed and accepted this 17th day of July, 2009.
 

Attested By:   CLIENT: LATTICE INCORPORATED  
 
     
 
 
Corporate Secretary
     
 
 
 
    BY:
/s/ Paul Burgess
              SEAL      TITLE:   Chief Executive Officer                        
  Attested By:    CLIENT: RICCIARDI TECHNOLOGIES, INC.               Corporate
Secretary       BY:  /s/               SEAL     TITLE: Vice President          
                Attested By:     CLIENT: SYSTEM MANAGEMENT ENGINEERING, INC.    
          Corporate Secretary      BY: /s/               SEAL     TITLE:
President                               ACTION: ACTION CAPITAL CORPORATION      
              BY: /s/                     TITLE: President  

 



--------------------------------------------------------------------------------




EXHIBIT A


 
INSTRUMENT OF ASSIGNMENT




FOR VALUE RECEIVED and pursuant to the Assignment of Claims Act of 1940, as
amended, 31 U.S. C. 3727, 41 U. S. C. 15, the undersigned contractor hereby
assigns to:


Action Capital Corporation  (DUNS 04 547 0622) (CAGE CODE 0Z006)
P. O. Box 56346
Atlanta, GA  30343 
EFT PAYMENT INFORMATION: Wachovia Bank N.A.  
Routing #  061000227  Checking Acct # 2000124210282


All monies now due or to become due to from, and not already paid the United
States of America to the undersigned under the following Contract:


CONTRACT  NUMBER:


THIS CONTRACT WAS ISSUED BY:


THIS CONTRACT WAS ISSUED TO:


THIS CONTRACT WAS ISSUED FOR:
 
_________________is hereby requested to remit all payments due under this
Contract to the assignee.  We hereby certify that no other assignment has been
made and that no additional assignment will be made.  Assignor authorizes
payment of moneys now due or to become due to be made to the Assignee.


IN WITNESS WHEREOF, the undersigned Assignor has caused this assignment to be
executed this ___th day of _____ , 2009.
 

            (Assignor)        
 
By:
  (Signature)       (Print Name)       (Title)        

 


AUTHORITY TO MAKE ASSIGNMENT
 
I, _____________________________________, certify that I am the Secretary of the
corporation  named as Assignor herein; that _____________________________who
executed this Assignment on behalf of the said  corporation was then President &
CEO of the said corporation, acting for and on its behalf by authority of its
governing body.
 

         
 
   
 
 
(Date) 
   
 (Signature)
 

               
(Corporate Seal)


 

--------------------------------------------------------------------------------

